—In an action to recover no-fault insurance benefits pursuant to Insurance Law § 5106 (a), the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Roberto, J.), *878dated April 7, 1993, as denied its motion for summary judgment.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
We reject the plaintiffs contention that the defendants’ papers in opposition to the plaintiffs motion for summary judgment were insufficient to defeat the motion. We agree with the Supreme Court that there are issues of fact with regard to whether the defendants’ delay in denying no-fault insurance benefits was reasonable and whether the driver of the insured vehicle was intoxicated at the time of the accident (see, Insurance Law § 3420 [d]; Mirza v Allstate Ins. Co., 185 AD2d 303). Bracken, J. P., Balletta, Ritter, Pizzuto and Florio, JJ., concur.